Citation Nr: 1316558	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  10-13 287	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ear condition.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1974.

The instant matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

On July 26, 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file.

(The decision below addresses the Veteran's claims to "reopen" his previously denied claims of service connection for diabetes mellitus and asbestosis.  The claim of service connection for an ear condition is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  During his July 2012 hearing, the Veteran expressed his desire to withdraw from appellate review his appeal as to the issue of whether new and material evidence had been submitted to reopen his previously denied claim of service connection for asbestosis.  

2.  By a February 2006 rating decision, the RO denied a claim of service connection for diabetes mellitus; the Veteran did not appeal.

3.  Evidence received since the RO's February 2006 decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the diabetes mellitus claim; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of issue of whether new and material evidence had been submitted to reopen his previously denied claim of service connection for asbestosis has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for diabetes mellitus has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement (NOD) and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

As noted in the introduction, in July 2012, the Veteran testified at a hearing before the undersigned, sitting at the RO.  At the outset of that hearing, the Veteran expressed his desire to withdraw his appeal as to the issue of whether new and material evidence had been submitted to reopen his previously denied claim of service connection for asbestosis.  Having expressed his desire to withdraw his appeal as to that matter, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asbestosis.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of that issue.  

II.  Petition to Reopen Previously Denied Claim

The Veteran originally filed a claim for service connection for diabetes mellitus in October 2005.  In February 2006, the RO denied that claim based on a lack of evidence either directly linking the Veteran's diabetes mellitus to service or showing that he had been exposed to herbicides in service.  The RO specifically determined that the Veteran's service treatment and personnel records failed to provide any evidence that the Veteran had served "in country" in Vietnam.  The Veteran did not file a notice of disagreement (NOD) as to that decision and the April 2003 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  
      
As a result of the finality of the February 2006 RO decision, a claim of service connection for diabetes mellitus may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2012).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id at 118, 124 (Lance, J. concurring).  

In this case, the evidence of record at the time of the February 2006 RO decision included the Veteran's service treatment records (STRs), which contained no evidence of complaints or treatment related to diabetes in service; service personnel records showing service aboard the USS Lynde McCormick; VA treatment records showing diabetes diagnosed in 2003; a response to a request for information wherein the Veteran alleged exposure to herbicides in service in Vietnam aboard the USS Lynde McCormick; and an electronic response from the National Personnel Records Center (NPRC) indicating that the Veteran had no service in Vietnam.

Since the February 2006 RO decision, the evidence that has been added to the record includes:  VA treatment records; records from the Social Security Administration (SSA); and lay statements from the Veteran, to include his July 2012 hearing testimony.  

At the outset, the Board notes that the Veteran's SSA records show that he applied for, but was not granted, SSA disability benefits.  Included in these records are copies of the Veteran's VA treatment records, which are either duplicative of records discussed below or are not relevant to the issue decided herein, as they are either silent as to the etiology of the Veteran's diabetes or pertain to treatment for disabilities other than diabetes mellitus .

A review of the VA treatment records shows that in June 2006, the Veteran reported for a VA examination consultation.  Regarding his military history, the Veteran stated that he had served in Vietnam, but had no shore duty.  He indicated that his duties included loading and unloading helicopters from Vietnam.  The VA clinician diagnosed diabetes mellitus, type II, "likely associated with Agent Orange exposure."  The clinician stated, however, that it was necessary to substantiate any claimed exposure.  

In support of his claim, the Veteran asserted that the USS Lynde McCormick was stationed in the Gulf of Tonkin from May 18, 1974, to April 9, 1974, which he alleged proved that he was exposed to Agent Orange in service.  During his July 2012 hearing, the Veteran reiterated his belief that he was exposed to Agent Orange while stationed aboard the USS Lynde McCormick.  He reported that ships and helicopters that sprayed Agent Orange flew over his ship and also that the wind would carry Agent Orange sprayed over land back to his ship.  He indicated that on one occasion he was outfitted with an ill-fitting plastic jumpsuit and helmet and ordered to go on deck "with a solution and . . . scrub it off of the deck."  When asked whether he was ever informed of what the substance that he was ordered to scrub from the deck was, the Veteran replied that he was not informed of the particular nature of the substance or of the solution used to clean the deck.  The Veteran denied seeing any planes or helicopters actually spray any substances, but stated that the substance that he was ordered to scrub from the deck resembled white particles or flakes.  He further stated that at no time did his ship operate in brown water, nor did he go ashore for any reason.

Upon review of the above evidence, the Board finds that the evidence submitted since the February 2006 RO decision does not constitute new and material evidence.  Although the evidence is new because it was not previously before VA decision makers, it is either cumulative of evidence of record before the RO in April 2003, or does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim.  The evidence before the RO in February 2006 showed that the Veteran was stationed aboard the USS Lynde McCormick and contained his assertion that his diabetes mellitus was related to his alleged exposure to Agent Orange as a result of that service.  As noted above, the RO determined that the evidence before it in February 2006 failed to show that the Veteran had served "in country" in Vietnam or had actual exposure to herbicides.  Although the evidence associated with the record since the February 2006 decision includes a VA treatment record that suggests that the Veteran's diabetes mellitus was related to Agent Orange exposure, the clinician specifically indicated that any such exposure needed to be substantiated.  None of the other newly associated evidence demonstrates that the Veteran was indeed exposed to Agent Orange; nor, as will be discussed in further detail below, does it trigger VA's duty to assist.  
With regard to the Veteran's lay statements, the Board notes that the Veteran merely asserted to the VA clinician in June 2006 that he loaded and unloaded helicopters.  He did not allege that those duties exposed him to Agent Orange or other herbicides.  Further, as to the Veteran's report that he was ordered to scrub "it" off of the ship's deck, he denied having been informed of the type of substance that "it" was.  Although the Veteran described the substance as white particles, his testimony, which is presumed credible, see Justus, supra, is simply not sufficient to constitute new and material evidence as it does not substantiate his exposure to Agent Orange.  Indeed, the Veteran has not proffered any particular knowledge of what the white particles were.  Further, the Veteran denied having gone ashore and indicated that his ship did not conduct "brown water" operations during the time he was stationed upon it.  

In sum, the new evidence is either cumulative and redundant of previously submitted evidence or does not relate to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, as it does not substantiate that the Veteran was exposed to herbicides in service, that he served in Vietnam, as defined by regulation, or that his diabetes is otherwise related to service.  Thus, the evidence associated with the record since the February 2006 neither raises a reasonable possibility of substantiating the claim nor, as will be discussed in further detail below, triggers VA duty to assist.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's petition to reopen was received in October 2008.  That same month, the RO sent to the Veteran a letter notifying him that his claim of service connection for diabetes mellitus was previously because the evidence failed to show that he had served in-country in Vietnam.  He was informed that he needed to submit new and material evidence and was advised of the definition of such.  Specifically, he was informed that he should submit evidence showing that he had served in Vietnam as defined by regulation or how he was otherwise exposed to herbicides.  The Veteran was further advised of VA's duty to assist and of his responsibilities in the adjudication of his claim.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.

The Veteran has not disputed the contents of the VCAA notice letter in this case.  Further, the Board finds that the October 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, VA treatment records, SSA records; and lay statements.  The Veteran also presented testimony before a member of the Board.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  

The Veteran was not afforded a VA examination in connection with his petition to reopen.  The duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  In this regard, the Board has considered whether the evidence presented is sufficient to trigger VA's duty to provide the Veteran with a medical examination, but finds that it is not.  See Shade, supra.  Notably, while the evidence shows that the Veteran has a current diagnosis of diabetes mellitus, there is no evidence to suggest that the Veteran was indeed exposed to herbicides in service or that his diabetes is otherwise related to service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (duty to provide medical examination is triggered by evidence a current disability; an event, injury, or disease that occurred in service; and an indication that the disability may be associated with the veteran's service).  As discussed above, although the Veteran believes that he was exposed to Agent Orange in service, he has not proffered sufficient evidence of exposure, as he stated that he was not informed of the nature of the substance he was required to scrub off of the ship's deck and did not see planes or helicopters spraying herbicides.  The Veteran's own belief that the substance he was required to remove from the ship's decking was in fact Agent Orange is not evidence sufficient to establish an in-service event, especially in light of the fact that he was never specifically told that that substance was an herbicide agent.  As such, the Board finds that the evidence submitted since the February 2006 RO decision does not trigger VA's duty to provide a medical examination.  Accordingly, as new and material evidence has not been submitted and the Veteran's claim of service connection for diabetes mellitus has not been reopened; therefore, an examination is not required.  


ORDER

The appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asbestosis is dismissed.

As new and material evidence to reopen a claim of service connection for diabetes mellitus has not been received, the claim to reopen is denied.


REMAND

In its February 2009 decision, the RO denied the Veteran's claim of service connection for an ear condition and the Veteran was notified of the decision by a letter dated that same month.  Later that month, the Veteran's representative wrote a letter to the RO stating that the Veteran disagreed with VA's denial of service connection for diabetes mellitus and asbestosis.  Attached to that letter, however, was the Veteran's own statement wherein he disagreed with the RO's denial of those claims, as well as its denial of service connection for an ear condition.  In an April 2009 letter, the RO acknowledged that it had received the Veteran's NOD as to the three issues decided but the RO in its February 2009 decision, to specifically include the denial of service connection for an ear condition.  In September 2009, the RO issued a statement of the case (SOC) that addressed only the issues of service connection for diabetes mellitus and whether new and material evidence had been submitted to reopen the previously denied claim of service connection for asbestosis.

A SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2012).  To date, no SOC has been furnished concerning the Veteran's disagreement with the RO's February 2009 denial of service connection for an ear condition, or at least no SOC has been associated with the claims file that is before the Board.  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to service connection for headaches.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The RO must issue a SOC addressing the issue of entitlement to service connection for an ear condition.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2012).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


